283 F.2d 302
John KRAYNAK, Appellant,v.Arthur S. FLEMMING, Secretary of Health, Education and Welfare.
No. 13231.
United States Court of Appeals Third Circuit.
Argued October 4, 1960.
Decided October 24, 1960.

Frank A. Conte, Washington, Pa., for appellant.
Herbert E. Morris, Washington, D. C. (George Cochran Doub, Asst. Atty. Gen., Hubert I. Teitelbaum, U. S. Atty., Pittsburgh, Pa., Morton Hollander, Atty., Dept. of Justice, Washington, D. C., on the brief), for appellee.
Before BIGGS, Chief Judge, and HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
Section 416(i) (1) of the Social Security Act, 49 Stat. 620 (1935) as amended, 42 U.S.C.A. § 301 et seq., provides that the term "disability" shall mean "inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment * * *". The evidence relating to the issue of whether this claimant was disabled within the terms of the definition stated above was carefully examined and weighed by the trial judge and his conclusions are supported by substantial evidence on the whole record. We therefore cannot set them aside even though we were to reach a different result approaching the matter de novo. The judgment will be affirmed.